Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to newly amended claims filed 10/25/2022 have been fully considered but they are not persuasive. 
The claims as presented do not provide a clear structural distinction as the language in the claims is very broad and ambiguous not excluding other interpretations.  For example, what is explicitly intended for a “quantity of conductive material” to be.   Using plain meaning this may be any finite amount of material having a conductivity value.

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 

Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20170200547 A1) in view of Choi et al. (US 20090284339 A1) in view of Yen et al. (US 20120146741 A1) [hereafter Yen2].

    PNG
    media_image1.png
    420
    359
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    402
    344
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    732
    media_image3.png
    Greyscale


Regarding claim 1, Yen et al. discloses a system-on-chip, comprising: an inductor-capacitor oscillator monolithically integrated into the system-on-chip (Yen ¶4), wherein at least a portion of an inductor of the inductor-capacitor oscillator (Yen ¶25 – VCO is comprised of a inductor and capacitor).  
wherein the inductor comprises portions of coils within two adjacent layers supported on a semiconductor substrate of the system-on-chip and overpass 131 regions and underpass regions (i.e. 130; 430) interconnecting the portions of the coils (i.e. 150; 140 – coil portions 112 & 121 ), the overpass 132 regions located within one of the two adjacent layers, the underpass regions located within another of the two adjacent layers (Yen Fig. 1-4 and Choi Figs. 1-6);

wherein the portions of the coils of the inductor located outside the overpass regions and the underpass regions comprise a first quantity of electrically conductive material in a first of the two adjacent layers 150 and a second quantity of electrically conductive material 140 in a second of the two adjacent layer in direct contact with the first quantity of electrically conductive material (Yen Fig. 1D); and 
Yen is merely silent upon wherein the overpass regions and the underpass regions interconnecting the portions of the coils comprise a passivation material between the first quantity of electrically conductive material and the second quantity of electrically conductive material.  Even though Yen is silent upon a passivation material in the locatation the passivation material would be expected to be present.  For support see Yen2 which teaches the analagous coil structure comprising a analagous under and over pass region. As taught in Yen2 the analogous spaces between metal layers includes inter-metal-dielectric (IMD) material.  IMD material is directly analogous to the material referred to as a passivation material.  IMD is synonymous with the term passivation layer as used in the Applicant’s claim and written description.  In view of Yen2 it would be obvious by one of ordinary skill in the art at the time of filing to modify Yen to include a passivation/dielectric/insulation material should one not already be present.

Yen is silent upon the components being part of a back-end-of-line (BEOL) structure of the system-on-chip however as depicted the layer of integrated metallization forming the components is structurally analogous of a  BEOL formed structure.  BEOL is a product by process limitation which simplify stating when the structure is formed.  A analogous structure may be structurally equivalent even though it may be formed during a front-end-of-line FEOL process.  BEOL does not implicitly or explicitly provide a clear structural distinction.

Additionally, even arguendo, should the integrated structure of the cited art not be considered BEOL, it was known at the time of the invention that such components of a oscillating LC circuit were capable of being BEOL of a SOC device.  For support see Choi et al. Figs. 21 and 23.  Choi teaches a analogous inductor (Figs. 1-6) to Yen and as claimed.  The inductor is disclosed be part of a BEOL circuit of a SOC device (Choi ¶92).  As stated in paragraph 95, this analogous inductor me be part of a VCO circuit as shown in figure 23.  In view of Choi et al. it would be obvious to one of ordinary skill in the art at the time of the invention to recognized the circuit of Yen to be capable of being a BEOL.  This further support, the above assertion that there is no clear structural distinction between FEOL or BEOL structure.  The limitation is mere a product by process limitation not requiring any implicit structural distinction.


Regarding claim 3, Yen et al. in view of Choi et al. in view of Yen2 disclose a system-on-chip of claim 1, wherein at least a portion of a capacitor of the inductor-capacitor oscillator is part of the BEOL structure of the system-on-chip (Yen. ¶25 and Choi Figs. 21-23)

Regarding claim 4, Yen et al. in view of Choi et al. in view of Yen2 disclose a system-on-chip of claim 3, wherein a first plate of the capacitor is located within a first, underlying layer supported on a semiconductor substrate, a second plate of the capacitor is located within a second layer supported on the semiconductor substrate of the system-on-chip, and a dielectric material is located between the first plate and the second plate (Yen Figs. 1-4 and Choi Fig. 21 -  Note: Yen and Choi do not recite “dielectric” however a dielectric is required between plates of a capacitor.  The dielectric is implicitly understood in both Yen and Choi.)

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. (US 20080157217 A1).

Regarding claim 5, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 4, however may be silent upon wherein a transition from a surface of the second plate facing the first plate to a lateral side surface of the second plate is rounded. 
	When forming integrated/monolithic BEOL capacitors and inductors the claimed shapes and arrangement were known and expected at the time of the invention.  For support see Burke et al. which also teaches a LC circuit on a substrate as claimed.  As shown in figure 40 the capacitor and inductor metallization may have the shapes as claimed.   Fig. 40 depicts a transition from a surface of the second plate 468 facing the first plate 482 to a lateral side surface of the second plate is rounded (i.e. corner similar to as shown in Applicant’s figure 3).

    PNG
    media_image4.png
    368
    756
    media_image4.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the capacitor plates of Yen and/or Choi with known shapes as taught by Burke et al., since simple substitution of one known element for another  to obtain predictable results of a operational  monolithic BEOL LC circuit [oscillating circuit] is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 6, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 4, wherein the dielectric material extends laterally between the second plate and the first plate and longitudinally along a portion of a periphery of the second plate, such that the dielectric material 458 [Burke] at least substantially forms a cup shape (Burk et al. 40).

Regarding claim 7, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 4, wherein the second plate is formed as a first bond pad formed in the BEOL structure.

Regarding claim 8, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 7, wherein an electrical connection to the first plate comprises a second bond pad formed in the BEOL structure (Burke et al. Fig. 40 & ¶100-  The top surface 480 is exposed and understood to be a bond pad, similar to the exposed surfaces and of the other embodiments.  Exposed surfaces are generally inferred to be bonding pads, as such it would be obvious to one of ordinary skill to used the top exposed surface as a bond pad, as the exposed top surface would provide easy access for bonding/connecting additional circuit elements as needed.)

Regarding claim 9, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 4, wherein the second plate comprises a copper or copper alloy material and the first plate comprises an aluminum or aluminum alloy material (Burke et al. Abstract).
	Yen and Choi are both silent upon specific metals selected for the metallization levels where the capacitors and inductors are formed.  As taught in Burke Al was a known and used metal for the purpose.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Al, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim(s) 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. in view of Floyd et al. (US 20060220760 A1).


Regarding claim 10, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 1, Yen and /or Choi are silent upon conductive material used for the inductor and capacitor, thus are silent upon wherein a capacitor of the inductor-capacitor oscillator is a poly-oxide-poly (POP) capacitor.  At the time of the invention polysilicon was a known functional equivalent to metal.  MIM/MOM and POP capacitors and inductors were known and used at the time of the invention.  For support see Floyd et al. which teaches analogous BEOL LC circuits where metal or polysilicon may be used to form the BEOL capacitors and inductors.  See Floyd et al. ¶12, 14, 18 , 19 and 21.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select poly thereby forming a POP capacitor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 11, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 1, wherein the inductor-capacitor oscillator forms at least a portion of a timing signal generator (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23)

Regarding claim 12, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a system-on-chip of claim 1, wherein the inductor-capacitor oscillator is monolithically integrated with other integrated circuitry of the system-on-chip (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23, Burke fig. 40)


Regarding claim 19, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a clock module for a microcontroller, comprising: an inductor-capacitor oscillator monolithically integrated into a substrate comprising a semiconductor material, the inductor-capacitor oscillator comprising: an inductor located within a back-end-of-line (BEOL) structure supported on the substrate, the inductor comprising portions of coils within two adjacent layers supported on the substrate of the microcontroller and overpass regions (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23) and underpass regions interconnecting the portions of the coils, the overpass regions located within one of the two adjacent layers, the underpass regions located within another of the two adjacent layers (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23); and 
a capacitor operatively connected to the inductor, the capacitor located within the BEOL structure supported on the substrate or embedded within the semiconductor material of the substrate (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23, Burke fig. 40– see regarding claim 1)
wherein the portions (Yen fig. 1D) of the coils of the inductor located outside the overpass regions and the underpass regions (Yen fig. 1D) comprise a first quantity of electrically conductive material in a first of the two adjacent layers and a second quantity of electrically conductive material in a second of the two adjacent layer in direct contact with the first quantity of electrically conductive material (Yen fig. 1D); and wherein the overpass regions and the underpass regions interconnecting the portions of the coils comprise a passivation (Yen2) material between the first quantity of electrically conductive material and the second quantity of electrically conductive material (Yen fig. 1D in view of Yen2’s IMD teaching);

Regarding claim 20, Yen et al. in view of Choi et al. in view of Yen2 in view of Burke et al. discloses a electronic system, comprising: a microcontroller comprising: 
an inductor-capacitor oscillator monolithically integrated into a substrate comprising a semiconductor material (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23, Burke fig. 40), the inductor-capacitor oscillator comprising: 
an inductor located within a back-end-of-line (BEOL) structure supported on the substrate, the inductor comprising portions of coils within two adjacent layers supported on the substrate of the microcontroller and overpass regions and underpass regions interconnecting the portions of the coils, the overpass regions located within one of the two adjacent layers, the underpass regions located within another of the two adjacent layers (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23); and 
a capacitor operatively connected to the inductor, the capacitor located within the BEOL structure supported on the substrate or embedded within the semiconductor material of the substrate (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23, Burke fig. 40); and at least one of an input device, a memory device, an output device, or a sensor device operatively connected to the microcontroller, wherein the microcontroller is configured to transmit control signals to the at least one of the input device, the memory device, the output device, or the sensor device, at least partially utilizing the inductor-capacitor oscillator (Yen Fig. 1-4 and Choi Figs. 1-6, 21-23, Burke fig. 40).
wherein the portions of coils of the inductor located outside the overpass regions and the underpass regions comprise a first quantity of electrically conductive material in a first of the two adjacent layers and a second quantity of electrically conductive material in a second of the two adjacent layer in direct contact with the first quantity of electrically conductive material (Yen fig. 1D); and wherein the overpass regions and underpass regions interconnecting the portions of coils comprise a passivation material between the first quantity of electrically conductive material and the second quantity of electrically conductive material (Yen fig. 1D in view of Yen2’s IMD teaching).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/3/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822